Title: Mary Smith Cranch to Abigail Adams, 8 October 1786
From: Cranch, Mary Smith
To: Adams, Abigail


     
      Dear Sister
      Braintree october 8th 1786
     
     I last evening receiv’d your kind Letter by the Way of new york and most heartily congratulate you upon the marriage of your only Daughter. It is a very desirable thing to see our children happily Settled in the world. Your anxietys for my dear Niece for several years have been very many and great. They are I hope now all at an end, at least of such a kind. No state is exempt from troubles, and those which our children suffer are keenly felt by a tender Parent. The character you have given of coll. Smith Seems to insure her from any but what are unavoidable in the happiest marriages. They have my warmest wishes for their Happiness and prosperity. I do not wonder you felt agitated at giving your Daughter away. I think I Should tremble at such an event as much as I did when I gave myself away. My dear neice must have discover’d the difference between a real and feign’d attachment, though her good nature and delicacy may have prevented her making the comparison, but if I am to believe a Lady where —— Boarded last Fall his was real also. His mortification and rage were real I believe. I never doubted it. “She veryly thought he would have gone distracted.” “He put no Such airs on here, he too well knew we were not to be deceiv’d.” We were us’d to call things by their right names. The violent Passion which he put himself into, the day you left us, excited no emotion in the beholders, but contempt. It procur’d him no pity, no gentle soothings from the girls. They knew not how to adminster comfort to a Person Who could thro himself upon the Floor—upon the couch—and upon the chairs, and bawl like a great Boy who had misbehav’d and was oblig’d to go to school without his dinner. Never did I see JQA laugh in such a manner as when he was told of this scene. Meeting with Such unfeeling companions then, he had no incouragment to seek consolations from them again. Both your and our Family are represented as treating him very ill. “If he was to blame for neglecting her so long he wrote her a long letter in vindication of himself,” and at my expence as well as that of others of her correspondence who never mention’d his name said I.” “Why he thought somebody must have been enjuring him so She never would have treated him in such a manner only for not writing to her.” That was not all, and he knows it.” “Well he has Suffer’d for it I am sure, poor creature. He had nobody but me to open his mind too,” and happy had it been for you and yours if he had not open’d so much of it to you unhappy woman I could have said. “She has not better’d herself by what I can hear: my Brother and Sister know him, and say he is a man of no abilities and is of no profession and in any thing will not bear a comparison with.” “I hope not in good truth, was what I thought.” I said I knew him not, but I had receiv’d a good character of him from every one I had inquir’d of, who did, that he had been long enough in your Family for mr Adams to form an opinion of him and I believ’d he Was as capable of forming a Judgment of his character and his abilities as any one She had receiv’d her inteligence from: and that you were Satisfied as to both. How could She talk thus to me about Persons one of Whom I have reason to think, She had better never Seen. I hope the coll will come and give them the lie. When you lay all three of my Letters together you will think of the Pupil of Pleasure, of Philip Sedley and be thankful. Is it not astonishing that he should be continu’d in the Family and no notice taken? Some think it is not because, tis not severly felt, but that he is so unhappily circumstanced that he cannot resent it, and some say they have made a bargain. I could give you some curious annecdotes of last Winters gallantry in this Town: I did hint it then I was affraid to do more. A Friend interposed and in some measure Sav’d her character.
     I long my dear sister to have you return, but where we shall be I know not. This House is upon Sale and whether we shall purchase it or not is uncertain. We cannot unless we can get what is due to us from the publick, or Sell our estate at weymouth. Mr Evans has alter’d his mind and will not settle at Weymouth. After accepting their call he told them he must go to Phylidelphia to get a certificate of his ordination and a dismission from the Presbitiary. When he return’d he said he could not be sittled so Soon as he expected, as the body would not sit till october. They look’d upon him notwithstanding as their minister, and expected he would Stay with them at least part of his time. Instead of which he never has above three or four days excepting Sundays and above half his time has sent other persons in his room. He would not even stay to visit the sick when they had notis nor attend a funereal. They complain’d he resented it, and has ask’d leave to withdraw his consent which they will grant. I have thought ever since he return’d that he wish’d to be disingag’d and was trying to find some pretence to ask for a dismission. I know not what he has in view, but this I am Sure of, that he will hurt his character by it. He desir’d to have our House ready for him by July. Mr Hagglet who was a very good Tenant left it and now we cannot find any body to take it. I wish it was in Braintree—Poor Weymouth has again to seek a Pastor, but it is not their fault.
     Captain Barnard is arriv’d and brought us Some magazines for which I thank you, but no letters. Callahan is not yet arriv’d. I hope for some by him. You have sent an April magazine twice and no July one except one of the Fashens, which we did not need: for would you believe it if I were to tell you the Fashions had arriv’d before it? To what a Pitch of Folly have we arriv’d, they are study’d as a Science. Your Mother Hall and Brothers Family are well. Madam Quincy and daughter and all your Nieghbours also. Uncle Quincy cannot be perswaid’d out. Mr wibird is well and Still lives in the Worst House in Braintree. Betsy is at Bridgwater Plymouth &c upon a visit. Lucy is at newbury Port. I wish you had one of them with you, or rather I wish you would come home and let us be all together here. Our dear Sons are an honour to us, they are well, but what shall we do with them when they come out of college? We have each of us one which we must think of Something for. The Law was what they both thought of, but unless we have more peace among us they had better take their axe and clear new Land. They are good Lads and I hope will never want Bread.
    